       Case 4:19-cv-00859-JM Document 105 Filed 05/03/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

DEVERICK SCOTT,                                                          PLAINTIFF
ADC #131042

v.                             4:19CV00859-JM-JTK

CORRECT CARE SOLUTIONS, et al.                                        DEFENDANTS

                                   JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

     IT IS SO ORDERED this 3rd day of May, 2021.



                                      _________________________________
                                      JAMES M. MOODY, JR.
                                      UNITED STATES DISTRICT JUDGE




                                         1
